United States Court of Appeals
                     For the First Circuit


No. 12-1571

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    JOSUÉ SÁNCHEZ-MALDONADO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]



                             Before

                    Howard, Selya and Lipez,

                         Circuit Judges.


     Carlos M. Sánchez La Costa on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
on brief for appellee.


                        December 18, 2013
             SELYA, Circuit Judge.           The truth of the ancient maxim

that crime does not pay is nowhere more evident than when, as in

this case, the crime involves the theft of government property from

the offices of the Federal Bureau of Investigation (the FBI).                     The

tale follows.

             On July 13, 2011, a federal grand jury sitting in the

District   of      Puerto   Rico     returned     an    indictment    charging    the

appellant, Josué Sánchez-Maldonado, and two confederates with

aiding and abetting the depredation of federal property resulting

in damage in excess of $20,000.             See 18 U.S.C. §§ 2, 1361.        To be

specific, the indictment accused the defendants, who were allegedly

seeking to strip and sell copper, of approaching the local office

of the FBI and causing damage to an air conditioning system.

             Within    a    matter    of   months,      the   government   and    the

appellant advised the district court that plea negotiations had

borne fruit.        Shortly thereafter, they submitted a signed plea

agreement.         This non-binding agreement, see Fed. R. Crim. P.

11(c)(1)(A)-(B), stated in relevant part that the appellant "waives

and surrenders his right to appeal the judgement and sentence in

this case."         That same day, a change-of-plea hearing was held

before a magistrate judge.            The magistrate judge recommended that

the district court accept the tendered plea, and the court did so.

             The     probation       department        proceeded   to   prepare     a

presentence investigation report (the PSI Report).                   The PSI Report


                                           -2-
noted, among other things, that an FBI agent had estimated the

property loss at $24,000 and that "[r]estitution in the amount of

$24,000 [was] owed."       The same document recommended that the

district court order restitution in that amount, with the order to

run jointly and severally against the three malefactors.                  The

appellant interposed no objection to any portion of the PSI Report.

             At the disposition hearing, the district court sentenced

the defendant to serve 30 days in prison, followed by a three-year

term of supervised release. The court then allocated the suggested

restitution    amount   equally   among   the    three    persons   who   were

responsible for the property damage and ordered the appellant to

pay his pro rata share ($8,000) in restitution to the FBI.                The

appellant did not object to the imposition of restitution in that

amount.

             This timely appeal followed.       In it, the appellant seeks

belatedly to challenge the restitution order.

             The government's first line of defense is that the plea

agreement's    waiver-of-appeal    provision     blocks    the   appellant's

challenge.    The appellant rejoins that he agreed only to waive the

right to appeal his "sentence," a term that, in his estimation,

does not encompass restitution.

             We have explained before that no consensus exists as to

whether a waiver-of-appeal provision that explicitly applies to a

sentence but omits any mention of restitution extends to orders for


                                   -3-
restitution. See United States v. Salas-Fernández, 620 F.3d 45, 47

(1st Cir. 2010).   When the resolution of the underlying appeal

plainly dictates affirmance, we often have elected to avoid the

murky waters surrounding the waiver's scope and proceeded to

consider the merits of the appeal on the arguendo assumption that

the waiver does not apply.     See, e.g., id. at 47-48.   We follow

that prudential path today.1

          The appellant protests that the district court's order

for restitution reflects two errors under the Mandatory Victims

Restitution Act (MVRA), 18 U.S.C. § 3663A. Because these claims of

error are proffered for the first time on appeal, we review them

only for plain error.    See Salas-Fernández, 620 F.3d at 48.    To

show plain error, the appellant must demonstrate: "(1) that an

error occurred (2) which was clear or obvious and which not only

(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings."   United States v. Duarte, 246 F.3d 56, 60

(1st Cir. 2001).




     1
       Debates about whether or not a waiver-of-appeal provision
extends to orders for restitution are wasteful and can easily be
avoided. A modicum of careful drafting by the government would
make such debates unnecessary.    A word to the wise should be
sufficient: we urge the government to expend the minimal effort
that this prophylaxis would require.

                                 -4-
          The appellant's principal claim of error rests on the

premise that the district court's $8,000 restitution order was not

supported by reliable evidence.    This claim lacks force.

          In a property-destruction case like this one, the MVRA

requires a district court to order restitution in the amount of the

value of the affected property.    See 18 U.S.C. § 3663A(b)(1)(B).

Where multiple defendants contribute to the property damage, "the

court may make each defendant liable for payment of the full amount

of restitution or may apportion liability among the defendants to

reflect the level of contribution to the victim's loss and economic

circumstances of each defendant."       Id. § 3664(h).

          A district court's calculation of restitution is not held

to standards of scientific precision.        See Salas-Fernández, 620
F.3d at 48.   As long as the court's order reasonably responds to

some reliable evidence, no more is exigible.      See id.

          In this instance, the district court's order relied on

the $24,000 loss amount quoted in the PSI Report. That information

came straight from the mouth of the victim — the FBI.             The

defendant did not object to this portion of the PSI Report,2 and we



     2
       The appellant's acquiescence in the loss-amount figure
recounted in the PSI Report also defenestrates his assertion that
the government failed to carry its burden under 18 U.S.C.
§ 3664(e). By the statute's own terms, such a burden emerges only
when a "dispute" arises as to the amount or type of restitution.
Id.; see United States v. Savoie, 985 F.2d 612, 617 (1st Cir.
1993). Here, the FBI's loss estimate was uncontradicted, and an
uncontradicted loss amount does not give rise to a dispute.

                                  -5-
cannot fault the district court for its acceptance of the loss-

amount figure. See United States v. Prochner, 417 F.3d 54, 66 (1st

Cir. 2005); see also United States v. Ocasio-Cancel, 727 F.3d 85,

92 (1st Cir. 2013).

          The appellant's remaining contention is that the district

court failed to consider his financial resources when imposing the

restitution order.      This contention need not detain us.

          The MVRA requires a sentencing court to consider a

defendant's financial circumstances in setting a payment schedule.

See 18 U.S.C. § 3664(f)(2).      But this hurdle is not a high one.

"[T]he court need not make explicit findings or even indicate what

it has considered; it suffices if the record contains relevant

information about, say, the defendant's income and assets." Salas-

Fernández, 620 F.3d at 49.

          Given   the    minimalist   nature   of   this   standard,   the

appellant's claim of error is easily dispatched.           The PSI Report

contains a detailed account of the appellant's financial condition.

The district court reviewed that account and, at sentencing,

ordered the appellant to pay only his pro rata share of the $24,000

loss.3 The court acknowledged that the appellant's economic status

would make it "pretty hard for that [sum] to be restituted."           The

court then left it to the probation department to work out an


     3
      The court could have ordered the appellant to repay the full
amount.   See 18 U.S.C. § 3664(h).    The court chose instead to
allocate the loss among the three miscreants.

                                   -6-
appropriate   payment   schedule.4         Thus,   the   record   evinces   the

court's keen awareness of the appellant's financial condition.              We

discern no error, plain or otherwise.

            We need go no further. In the absence of any evidence to

the contrary, the district court was fully entitled to rely upon

the $24,000 loss-amount figure in fashioning its restitution order.

By like token, the appellant's claim that the district court failed

to consider his financial condition is without merit.



Affirmed.




     4
        In some circumstances, the propriety of enlisting the
probation department to set a payment schedule might be
problematic. See United States v. Merric, 166 F.3d 406, 409 (1st
Cir. 1999) (explaining that "the judge rather than the probation
officer must have the final authority to determine the payment
schedule" for a fine).    But the appellant has not pursued that
issue on appeal, and we deem it waived.      See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990); cf. United States v.
Sawyer, 521 F.3d 792, 798 (7th Cir. 2008) (holding that the lack of
a set payment schedule for restitution does not amount to plain
error).

                                     -7-